 MILLWRIGHTS. LOCAL 1026Millwrights, Piledrivers, Divers, Highway Construc-tion, AFL-CIO, Local Union No. 1026, affili-ated with the International Brotherhood of Car-penters and Journeymen of America, AFL-CIOand McKinney Drilling Company and Interna-tional Union of Operating Engineers, Local 487,AFL-CIO and Laborers International Union ofNorth America, Local 478, AFL-CIOMillwrights, Piledrivers, Divers, Highway Construc-tion, AFL-CIO, Local Union No. 1026, affili-ated with the International Brotherhood of Car-penters and Journeymen of America, AFL-CIOand McKinney Drilling Company and Local767, Laborers International Union of NorthAmerica, AFL-CIO International Union of Op-erating Engineers, Local 675, AFL-CIO. Cases12-CD-281 and 12-CD-283September 29, 1982DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, JI NKINS, ANDZIMMERMANCase 12-CD-281 is a proceeding under Section10(k) of the National Labor Relations Act, asamended, following a charge filed on September 1,1981, by McKinney Drilling Company (hereincalled the Employer), alleging that Millwrights,Piledrivers, Divers, Highway Construction, AFL-CIO, Local Union No. 1026, affiliated with the In-ternational Brotherhood of Carpenters and Jour-neymen of America, AFL-CIO (herein called thePiledrivers), violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with anobject of forcing or requiring the Employer toassign certain work at its Miami. Florida, jobsite toits members rather than to employees representedby Laborers International Union of North Amer-ica, Local 478, and International Union of Operat-ing Engineers, Local 487, AFL-CIO.Case 12-CD-283 is a proceeding under Section10(k) of the National I.abor Relations Act, asamended, following a charge filed on September 4,1981, by the Employer alleging that the Piledriversviolated Section 8(b)(4)(D) of the Act by engagingin certain proscribed activity with an object offorcing or requiring the Employer to assign certainwork at its West Palm Beach, Florida. worksite toits members rather than to employees representedby International Union of Operating Engineers,Local 675, AFL-CIO, and Local 767, Laborers In-ternational Union of North America, AFL-CIO.'t lIrcinafr ci idllll r cl l I hcu ! i :h1 i l llllecr designlations, therepectilN .loca., 1 of th ()prtlng l l I horcrs hall be re-fcrrcd io d, ()pcr;llln Flgm F :e i l I ;shlrci'l,264 NLRB No. 42Pursuant to an order consolidating cases, a hear-ing was held before Hearing Officer Marvin Jack-son on October 6, 13, 15, 16. 19, 28, and 29, 1981,and on November 16, 17, and 18, 1981. At thehearing, all parties, except Operating EngineersLocal 675 appeared and were afforded full oppor-tunity to be heard, to examine witnesses, and toadduce evidence bearing on the issues. Thereafter,the Employer and the Piledrivers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Texas corporation with its principal placeof business in Nacagdoches, Texas, is engaged inthe business of foundation construction. During thepast year, a representative period of time, the Em-ployer derived gross revenues in excess of $500,000and purchased and received goods and materialsfrom outside the State valued in excess of $50,000.The parties also stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and itwill effectuate the purposes of the Act to assert ju-risdiction herein.11. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the La-borers, Piledrivers, and Operating Engineers arelabor organizations within the meaning of Section2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeFoundation construction involves the installationof piling, which is the central support system forany type of building construction. The two jobs in-volved in this case, spotting the drill rig and oper-ation of the control panel on the vibratoryhammer, are two functions necessary in foundationconstruction. The Employer specializes in thedrilled shaft method of foundation construction, al-though there are several alternative methods ofpiledriving for foundation construction.The Employer has been involved in the founda-tion construction of two jobsites in south Florida: a261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarriott Hotel in Miami (Case 12-CD-281) andthe Courthouse in West Palm Beach (Case 12-CD-283). On July 28, 1981, the Piledrivers picketed theEmployer at its Miami jobsite.2The picket signsindicated that the dispute was with Grove Marine,a nonunion piledriving company. Once the Em-ployer became aware of the picketing, it immedi-ately contacted the general contractor, TurnerConstruction, about the picketing. Although thereis some controversy as to who initiated and ar-ranged it, the parties agreed to meet on August 3,1981.On that date the Employer's district manager, C.H. McKewen, met with officials from Turner Con-struction and the Piledrivers. Present at the meet-ing were: William Trapani, business manager, andAndrew Wells, president of Local 1026; M. G.Shears, business agent for Operating EngineersLocal 487; Mr. Aliva, representative of CarpentersDistrict Council; and two Turner Construction of-ficials, John Digidio and Frank Vital. At the meet-ing, Trapani discussed the Piledrivers history ofworking for contractors like McKinney and askedMcKinney to examine a copy of the Piledriversagreement. McKewen asked Trapani what hewanted and Trapani replied that he wanted onepiledriver assigned to each drill rig to spot the drilland that this employee would be paid foreman'swages. Trapani also said that if McKinney broughta vibro-unit on the jobsite there would have to be aseparate piledriver assigned to operate that equip-ment. McKewen told Trapani that the vibro-unitwas already on the jobsite and that he would liketime to study the documents presented and reportto his superiors before a decision could be made onTrapani's work demands.On August 19, Trapani called McKewen and,upon learning no final decision had been made, re-quested that one be made by August 28. By letterdated August 27, Art Sheffield, the Employer'svice president, denied Trapani's request to have apiledriver included in the work crew. On August31, the Piledrivers picketed the Miami jobsite, car-rying signs which alleged that McKinney waspaying substandard wages. On September 1, 1981,the Piledrivers began picketing the Employer'sWest Palm Beach jobsite, with similar signs. Thepicketing continued at both sites until September11, 1981.On September I and 4, 1981, the Employer filedthe aforementioned 8(b)(4)(D) charges which gaverise to the instant 10(k) proceeding.2 1The picketilg resulted in the shutdownll of the jobsite for I day.B. The Work in DisputeThere are two job functions in dispute, spottingthe drill rig and operation of the control panel onthe vibro-unit. The parties are in disagreement asto what is encompassed by the term "spotting thedrill rig." The Employer contends that the work ofspotting the drill rig consists solely of properlyaligning and leveling the drill rig over the spot ofground in which the drilling is to take place. ThePiledrivers has taken a more expansive view of thetask and argues that the process of spotting thedrill involves alignment of the drill rig in theproper location, the plumbing or leveling of theKelly bar, signaling the operator when the Kellybar is not plumb, and the continuous monitoring ofthe entire drilling process.On the basis of the record as a whole, we rejectthe expansive view of spotting the drill as contend-ed by the Piledrivers and conclude that the Em-ployer's narrower description more accurately re-flects the work in dispute. The Employer presentedevidence that various employees carry out themonitoring process as they perform other taskssuch as changing the tools at the end of the Kellybar, clearing away accumulated soil from the drill-ing hole, and realigning power lines from variouspieces of equipment. Piledrivers does not claimthese jobs, but argues instead that monitoring thedrill is a separate job. This argument is belied bythe fact that the Employer already assigns thework of signaling and flagging of the drilling rigfrom one hole to another to employees representedby the Operating Engineers.3Under an expansiveview of spotting the drill, such work would pre-sumably be included. Yet Respondent does notcontest the assignment of this work to operatingengineers; consequently we do not accept the ex-pansive view of the work in dispute as describedby the Piledrivers.The second area of work in dispute is operationof the control panel on the vibro-unit when thepanel is separated from the crane and is a hand-held device.4The vibro-unit is a large hammer-likemechanism used to vibrate casings and similar de-vices into the ground. In some cases, the controlpanel is built on the crane and in others it is sepa-rated from the crane. Piledrivers does not disputethat operating engineers should perform the work3 In this regard we note that monlitoring oif Ihe drilling pricc'.s is anongoing function carried out by many indii.dual, inclludinlg not only la-borers and operating engineers but oilers and the 'armiou' tfirenmcl hus,this is clearly not a separate function, rather it is rnitrel ;Tll vTgirilig proc-ess of the drilling itself4 Always present at the Miami jobsite. tile Ihrir)-Ullit didl tnot arli.e atthe West Palm Beach jobsite until 3 \secks befor the te ilstalt pricccding.well after picketing had ceased262 MILLW.RIGHTS. LOCAL 1020when the panel is attached to the crane; it onlyclaims the work when the panel is separated fromthe crane.C. Contentions of the PartiesThe Employerscontends that there is reasonablecause to believe that the Piledrivers violated Sec-tion 8(b)(4)(D) of the Act, and that the dispute isproperly before the Board, since there is noagreed-upon method for voluntary adjustment ofthe dispute. It further contends that the work ofspotting the drill rig should be awarded to employ-ees represented by the Laborers and the operationof the control panel of the vibro-unit should beawarded to employees represented by the Operat-ing Engineers based on its past practice in thesouthern half of the United States, economy and ef-ficiency of operation, safety, collective-bargainingagreements, and local and industrywide practice.With respect to spotting the drill rig, the Employeralso points to lack of specialized skills required forthe job, and its own preference that the work con-tinue to be assigned to employees represented bythe Laborers. With respect to the operation of thecontrol panel in the vibro-unit, the Employerpoints to the fact that, even if a piledriver were as-signed to operate the unit, an operating engineerwould still be required to keep the unit in goodrepair and maintenance. Further, the Employerargues that in all prior Board cases involving a ju-risdictional dispute in the drilled shaft industry, thework has been awarded to a composite crew of la-borers and operating engineers performing spottingof the drill and operation of the vibro-unit, respec-tively.At the hearing, the Piledrivers moved to quashthe notice of hearing on grounds that no jurisdic-tional dispute exists. Alternatively, the Piledriverscontends that work of spotting the drill rig shouldbe assigned to employees represented by it ongrounds that (1) the Employer has had limited pastpractice in the south Florida area and has regularlyassigned the work to piledrivers in other States, (2)area practice supports assigning the disputed workto employees represented by the Piledrivers, and(3) such employees possess the requisite skills andtraining necessary to perform the job. With respectto the operation of the control panel on the vibra-tory hammer, Piledrivers contends that employees' I ;horcr,' I cala Ih- Ib;tlld 478 ioncull red uilh the po,,ilion of the Em-ploye r at the hearing aild filed noe hrief after the hearingAl hou ii Operating l rigineors I.o)al 671 did not appear at Ihe hear-ilg. "AC Ciildi e Illlit. hb \irtue of it, ;tc. pil..i c of the Turk asign-nltill. 1t i, claiming the 'orkt SCc IL.ol 5i2. I ntirtd AIwcolutinlu if Jour-MI',aLt nlid IppfrJ , i; ./ i l Ph ..i in g ald A'ftillg Imiun (iil of tei 'U'll i.'lt 81.1' i ,i 1 (li, di'a , i 1-la (1 (f) uCo/i' hL 't i ,crI ('tnCompav), 155Ni RlH 695 (1t-,5)represented by it should be awarded the disputedwork essentially for the very same reasons.In its brief, the Piledrivers renews its motion toquash and further argues that the dispute herein isnot a jurisdictional dispute, but rather a disputeover the failure of the Employer to pay area stand-ard wages to employees spotting the drill rig at theMiami and West Palm Beach jobsites.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that: (I) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) that there is no agreed-uponmethod for the voluntary adjustment of the dis-pute.As noted above, Piledrivers moved to quash thenotice of hearing in this case on grounds that thedispute here involves the Employer's failure to payarea standard wages rather than a jurisdictionalwork dispute. To support its position, the Pile-drivers calls attention to a mailgram it sent to theEmployer the day after picketing began whichstated in pertinent part:We want to advise you that our picketing ofyour company is exclusively for the purpose ofprotesting a substandard wage package beingpaid to your employees. We do not seek acontract from you. We will immediately ceasepicketing if you can establish that the wagepackage you pay to employees, who performthe work coming under our agreement withother employers, equals that received by em-ployees we represent. You may select any neu-tral person to establish this fact. [Resp. Exh.1.]The Piledrivers further contends that there is noconnection between the August 3, 1981, meetingdescribed earlier and the August 31 picketing atthe Employer's jobsite. The Piledrivers denies thatthere was a demand or threat that McKinneyassign the work to piledrivers.The record reveals, however, that an object ofthe picketing was to have the Employer assign thedisputed work to its piledrivers. Thus, although thePiledrivers asserts it made no demand for work, itsbusiness manager, Trapani, testified that when theymet on August 3, 1981, he asked the Employer toput a piledriver on each drill rig and that hewanted a man assigned to operate the power packto the vibro-unit. Trapani further testified that thecopy of the letter received from the Employerdated August 21 denying Trapani's request to in-clude an employee represented by the Piledrivers263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Employer's work crews accurately sets forthTrapani's demand for work assignments. Such testi-mony goes against the Piledrivers assertion that itwas engaged solely in lawful area standards picket-ing and establishes reasonable cause to believe thatan object of its picketing was to get the disputedwork assigned to employees represented by it inviolation of Section 8(b)(4)(D).There is no contention and no evidence thatthere is an agreed-upon method for voluntary reso-lution of the dispute which is binding on the par-ties. Accordingly, we find that this dispute is prop-erly before the Board for determination under Sec-tion 10(k).E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.6TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.7The following factors are relevant in making thedetermination of the dispute before us:i. Certification and collective-bargainingagreementsThere is no evidence that any of the labor orga-nizations involved herein has been certified by theBoard as the collective-bargaining representativefor a unit of the Employer's employees. Thisfactor, therefore, favors no party to the dispute.The record establishes that the Employer signedcollective-bargaining agreements with Locals 478and 767 of the Laborers and Locals 487 and 675 ofthe Operating Engineers on July 6, 1981. Theseagreements, however, do not formally address anyof the work in dispute. In particular, the OperatingEngineers contract has no specific definition ofwork jurisdiction other than that it claims all workcovered by the wage classifications set forth in thecontract. Similarly, the Laborers contract flatlystates that it covers all work that falls within theclassification of employees in their agreement.There were no local agreements in existence at thetime the Employer made the work assignment.After the work assignments had been made, theEmployer became signatory to the national agree-ment negotiated between the Association of DrilledShaft Contractors and the International Unions ofthe Operating Engineers and Laborers. This agree-6 NLR.B. v Radio, & ll/evision Broadcasr Engineers Union, Local1212. International Brotherhood of Electrical fWorker, .4FL-CIO [Colum-bia Broadcasting Se, 1nl] , 3h5 U .S. 573 (1961).? Internatrionall .4s.ociation qof Muchinlivs. L.odge N'o. 1743. AFL-CIO (J.4. Jonel ( ontructionl C(onpany)i. 135 NI.RB 1402 (1962)ment clearly assigns the disputed work to a com-posite crew of laborers and operating engineers, al-though it does not set forth the jurisdiction of theindividual unions over particular job functions suchas spotting the drill and operating the control panelof the vibro-unit.Despite the fact that the Employer was party tocollective-bargaining agreements with both the Op-erating Engineers and the Laborers, we do notdeem those agreements dispositive of the issueherein since neither specifically governed the workin dispute. Similarly, we do not deem the nationalagreement signed by the Employer with the Labor-ers and Operating Engineers controlling inasmuchas said agreement was entered into after the assign-ment of the work leading to the instant dispute.8The Employer has no collective-bargaining agree-ment with the Piledrivers.Accordingly, we find that the factor of collec-tive-bargaining agreements does not favor anaward to employees represented by the Laborersand Operating Engineers or the Piledrivers.2. Employer past practiceThe Employer's policy with respect to the as-signment of spotting the drill rig and operation ofthe control panel of the vibro-unit has varied ac-cording to geographic location. Thus, in thoseareas of the country, particularly the northeasternsection of the United States, where piledrivers havetraditionally performed drilled shaft work, the Em-ployer assigned the work of spotting the drill to pi-ledrivers. In the southern half of the United States,including Florida, however, the Employer has as-signed the spotting of the drill to laborers and theoperation of the control panel to operating engi-neers. Further, the Employer has worked in Flor-ida since 1955 and has never employed a piledriverin any of its work crews. Since the work in disputeis being performed in Florida, we conclude that theEmployer's practice in the South outweighs itspractices in the Northeast. We therefore find thatthe Employer's past practice in the southern States,and particularly in Florida, favors an award ofspotting the drill to employees represented by theLaborers and of operating the control panel of thevibro-unit to employees represented by the Operat-ing Engineers.3. Employer preferenceAt the hearing and in its brief the Employer ex-pressed its preference that spotting the drill be as-signed to employees represented by the Laborers" See International inion ! Op() ruring I:nivw rI. ...ial 4 (Jieph Rugs.Inc.), 198 NL RB -15S (1972)264 MILLWRIGH'IS. LOCAl. I02hand operating the control panel of the vibro-unit toemployees represented by the Operating Engineers.While we do not afford controlling weight to thisfactor, we find that it tends to favor an award ofthe disputed work to employees represented by theLaborers and the Operating Engineers.4. Relative skillsThe record reveals that employees representedby the Piledrivers and employees represented bythe Laborers have spotted the drill for the Employ-er in different parts of the United States. While therecord establishes that piledrivers receive special-ized training in all types of piledriving operations,there is no evidence that the work in dispute re-quires any specialized training that employees rep-resented by the Laborers do not possess. Further,there is no evidence that the disputed work re-quires any specialized licenses. Therefore, in viewof the fact that both groups are equally capable ofperforming the work, this factor favors neithergroup.With respect to operation of the control panelson the vibro-unit, the record establishes that pile-drivers and operating engineers have extensive ex-perience in its operation. While operating engineersare primarily responsible for the control panelwhen it is mounted on the crane, they appear to beequally skilled to operate the control panel when itis mounted on a hand-held panel. Accordingly, in-asmuch as each group is equally capable of per-forming the work, this factor is given no weight indetermining the award.5. Economy, efficiency of operations, andsafetyThe record reveals that currently the Employeremploys a drilling crew composed of a laborer re-sponsible, inter alia, for spotting the drill and anoperating engineer responsible, inter alia, for oper-ating the control panel on the vibro-unit. In theevent the work was awarded to the employees rep-resented by the Piledrivers, the Employer wouldstill be required to keep laborers on the drillingcrew since they perform other functions in additionto tasks related to spotting the drill, such as chang-ing tools, shoveling debris, and participating in thepouring of concrete. Similarly, if the operation ofthe control panel of the vibratory hammer wereawarded to employees represented by the Pile-drivers, the record indicates that operating engi-neers would still be needed to maintain and repairthe power pack.Accordingly, inasmuch as employees representedby the Laborers and the Operating Engineers havedemonstrated that they adequately can perform thework in dispute, and in view of the fact that thechances of on-the-job injury increase as moreworkers are involved, the factor of economy, effi-cency of operations, and safety favors an award ofthe disputed work to employees represented by theLaborers and the Operating Engineers. See Labor-ers' District Council of Washington. D.C. and Vicini-rv, affiliated with Laborers' International Union of.Vorth America, AFL-CIO ({Western Caissons, Inc.),240 NLRB 1161, 1164 (1979).ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees represented by the Laborersand the Operating Engineering are entitled to con-tinue to perform the work in dispute. We reach thisconclusion relying on the following factors: TheEmployer's present assignment and past practice,the Employer's preference, and economy, efficien-cy of operations, and safety. In making this deter-mination, we are awarding the work in question toemployees who are represented by Laborers andOperating Engineers, but not to those Unions ortheir members. Our present determination is limitedto the particular dispute which gave rise to thisproceeding. 9DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:i. Employees of McKinney Drilling Company,who are represented by Laborers InternationalUnion of North America, Locals 478 and 767, areentitled to perform the spotting of the drill at theEmployer's Miami, and West Palm Beach, Florida,jobsites, respectively.2. Employees of McKinney Drilling Company,who are represented by International Union of Op-erating Engineers, AFL-CIO, Locals 487 and 675,are entitled to perform the work of operating thecontrol panel of the vibratory unit when it is onthe ground at the Employer's Miami and WestPalm Beach, Florida, jobsites, respectively.3. Millwrights, Piledrivers, Divers, HighwayConstruction, AFL-CIO, Local Union No. 1026,affiliated with the International Brotherhood ofCarpenters and Journeymen of America, AFL-CIO, is not entitled by means proscribed by Sec-'' In thi, regard. e e-rjei l he Fn mplh ocr', requel for a broad order. a%the ecldene does not e'.l bll h h that the 'iledlrlers ha, a procli'ity to,iolate Sec S(hl(4)(D) f the Act265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 8(b)(4)(D) of the Act to force or requireMcKinney Drilling Company to assign the disput-ed work to employees represented by that labor or-ganization.4. Within 10 days from the date of this Decisionand Determination of Dispute, Millwrights, Pile-drivers, Divers, Highway Construction, AFL-CIO,Local Union No. 1026, affiliated with the Interna-tional Brotherhood of Carpenters and Journeymenof America, AFL-CIO, shall notify the RegionalDirector for Region 12, in writing, whether or notit will refrain from forcing or requiring the Em-ployer, by means proscribed by Section 8(b)(4)(D)of the Act, to assign the disputed work in a mannerinconsistent with the above determination.266